DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16, which was made during a telephone call on 10-27-22 is acknowledged.
Claims 17-20 are withdrawn.
Specification
The disclosure is objected to because of the following informalities: the specification discusses the encapsulating material to have a ‘modulus.’  But the term ‘modulus’ is not understood as there are many different moduli to describe materials. Modulus of elasticity, Young’s modulus, etc. The term is unclear.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9,15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11229987. Although the claims at issue are not identical, they are not patentably distinct from each other because both the patent claims and instant claims recite an abrasive wheel with a circuit and antenna that has a mesh with openings that have a total area between 5 to 20 times smaller than central opening defined by radius of curvature.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 12-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4, ‘the leads’ lack antecedent basis.  Leads of what? Also, ‘the antenna that is embedded within the bonded abrasive wheel’ lacks antecedent basis.  The antenna is never said to be embedded.
	Claim 12, the ‘modulus’ of the material is indefinite and does specify what modulus is being claimed.
Claim 15, ‘the radius of curvature’ lacks antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12,16 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Jayaram-2019/0099859.
Jayaram discloses 12. A bonded abrasive wheel 200/301 comprising: a plurality of abrasive particles 207 disposed in a binder 206 [0072]; a first grinding surface 202/302; an outer circumference 204; a rotational axis extending through a central hub 397 (Fig 31); and a circuit 222/380/390 configured as a Radio Frequency Identification (RFID) [0077] unit coupled to the bonded abrasive wheel, wherein the circuit comprises: an antenna [0077] embedded within the bonded abrasive wheel Fig 31; and an integrated circuit (IC) operably coupled to the antenna [0077], wherein the integrated circuit is encapsulated [0085] within a material 221/381/392 having a modulus of greater than 0.25 MPa but less than 125 GPa. The ‘modulus’ claimed here is unclear, however, many of the materials of the encapsulating package of Jayaram [0091-epoxies, urethanes,] are the same recited in the Applicant’s specification and therefore would have the same modulus as claimed, as best understood.
16. The abrasive wheel of claim 12, wherein the central hub is configured to receive a bushing 397 (Fig 31), and wherein the bushing comprises one of: a non-metallic material; or the antenna (the antenna is part of the electronic device 391 that is within the package 392 of the cavity with bushing 397).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7,10,11,13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jayaram’859 in view of Jesme-2018/0068214.

Regarding claim 13, Jayaram discloses the invention, as detailed above, including the antenna and IC embedded in wheel away from surface but does not disclose the antenna being a single non-complete loop between a first end and a second end. However, Jesme teaches an RFID tag 300 with IC 322 and antenna 310 that is a single non-complete loop [0005/0024] Fig 3A between a first and second end 314,316. Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made for Jayaram to have an antenna that includes a non-complete single loop, as taught by Jesme, to have an antenna with a loop with a large conductive trace cross section for more effective capacitance. 
Regarding claims 1-7,10,11, Jayaram discloses:
1. A bonded abrasive wheel 200/301 comprising: a plurality of abrasive particles 207 disposed in a binder 206;  a first grinding surface 202/302; a second surface 203 opposing the first grinding surface; an outer circumference 204; a rotational axis extending through a central hub 205; and a circuit device 222 configured as a Radio Frequency Identification (RFID) [0077] unit coupled to the abrasive wheel, wherein the circuit comprises: an antenna [0077] configured to communicate with one or more external devices [0077] and an integrated circuit (IC) operably coupled to the antenna and configured to store at least a first data [0077] wherein the circuit/antenna are embedded in abrasive wheel (Fig 31).
Regarding claims 1 and 2, Jayaram does not disclose the antenna being a non-complete single loop having a first and second end wherein antenna has a radius of curvature about an axis along at least a portion thereof such that the first end is disposed adjacent to but is spaced from the second end.  However, Jesme teaches an RFID tag 300 with IC 322 and antenna 310 that is a single non-complete loop [0005/0024] Fig 3A between a first and second end 314,316 adjacent one another but spaced apart. Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made for Jayaram to have an antenna that includes a non-complete single loop, as taught by Jesme, to have an antenna with a loop with a large conductive trace cross section for more effective capacitance. 

Regarding claim 3 and the amount of spacing from the first or second surface in terms of the radius of curvature, to be spaced between 0.1% and 200% percent of the radius of curvature of the antenna from surface is a slight variation therefrom and would not produce an unexpected outcome and would have therefore constituted an obvious mechanical expedient at the time of applicants’ invention.
  
Regarding claim 4, this claim is confusing with antecedent problems but Jayaram discloses the circuit/antenna on surface or embedded within wheel. 
Jesme teaches a capacitor 324 coupled to antenna 310 in parallel with IC 322 (Fig 3A and [0039]. Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to
provide Jayaram with a capacitor in parallel, as taught by Jesme, for compact layout of RFID and optimal performance.
 Jayaram discloses claim 6, the wheel having one or more sensors in electronic device 222 [0077-0078] for sensing and storing first data [0077] and communicating data [0078]. 
Regarding claim 7, the ratio of a width of the antenna to a longest dimension of the plurality of abrasive particles to be at least 1.1 to 1 would be an obvious design expedient since the width of antenna and particle size are slight variations therefrom and would not produce an unexpected outcome and would have therefore constituted an obvious mechanical expedient at the time of applicants’ invention.
  Jayaram discloses 10. The abrasive wheel of claim 1, wherein the central hub is configured to receive a bushing 397 (Fig 31), and wherein the bushing comprises one of: a non-metallic material; or the antenna (the antenna is part of the electronic device 391 that is within the package 392 of the cavity with bushing 397).
  
Jesme teaches 11. The abrasive wheel of claim 1, wherein the antenna has a variable extent about the axis (Fig 3A) such that a first one or more portions (loop) of the antenna are disposed relatively closer to the axis than a second one or more portions (loop) of the antenna.  Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to use
an antenna in Jayaram having a radius curvature with different portions closer to axis at points along the loops, as taught by Jesme, since Jesme shows this is well-known and any shape of antenna would appear to work equally well.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jayaram’859 in view of Japan 2002259920.

Jayaram does not disclose the antenna having a mesh with openings.  However, JP920 teaches an electronic device IC (Description) having an antenna formed in a mesh shape with openings 9 (Description). Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to provide the antenna of Jayaram with a mesh shape with openings, as taught by Japan 920, in order to have an embossable IC device.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jayaram’859 in view of Jesme, as applied to claims above, and in further view of Japan 2002259920.

Jayaram in view of Jesme do not teach the antenna having a mesh with openings.  However, JP920 teaches an electronic device IC (Description) having an antenna formed in a mesh shape with openings 9 (Description). Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to provide the antenna of Jayaram in view of Jesme with a mesh shape with openings, as taught by Japan 920, in order to have an embossable IC device.


Allowable Subject Matter

 
Claims 9,15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

PRIOR ART

The prior art relied upon in the rejection is cited because the references show similar grinding wheels with electronic devices therein.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488. The examiner can normally be reached Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EM
October 29, 2022
/EILEEN P MORGAN/Primary Examiner, Art Unit 3723